Title: To George Washington from Tobias Lear, 15 July 1792
From: Lear, Tobias
To: Washington, George



Sir,
New York July 15th 1792

I have the honor to inform you that we arrivd here last evening after a pleasant journey from Phila. and shall sail for Providence in about an hour. I have thought it best, & upon the whole most œconomical to take a water carriage to Providence.
The principal object in troubling you with a letter at this time is to mention that while I was on board the Packet this morning engaging a passage I met with Colo. Stevens of this place & in the course of conversation upon general subjects he made enquiry respecting the federal City, and from thence took occasion to observe that he had been applied to to superinte[n]d the new manufacturing town to be built in Jersey, but he did not think the compensation offered (2000 dols./ per Annum) a sufficient object to induce him to leave his business in this place; and at the same time observed that a business of this kind was peculiarly suited to his genius & inclination & that he should not have hesitated one moment about accepting the offer made him if the compensation p⟨mutilated⟩ equalled his p[r]esent business. He asked if a person was engaged to superintend the public works to be carried on at the city, in the place of Major L’Enfant, I told him I did not know of any one who was absolutely engaged.
I have just mentioned this conversation, Sir, that if a person of

Colo. Stevens’ character shoud be wanted for the purpose of superintending the works at the City, your thoughts might thereby be called to him, as otherwise he might not occur—His fitness you are able to judge of from your Knowledge of him during the war.
Mrs Lear & our little boy are in good health and unite with me in respec[t], gratitude, and Sincere prayers for the health & happines of yourself, Mrs Washington & the family. With truth & sincerity I have the honor to be Sir Your most obedt & grateful Servt

Tobias Lear.

